Citation Nr: 1132752	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  04-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an aortic insufficiency secondary to dilation of the aortic root (claimed as a leaking heart valve), to include as secondary to his service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York, which denied the claim currently on appeal.  

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida, in October 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In May 2009 and November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed and the matter has now been returned to the Board for appellate review. 


FINDING OF FACT

The Veteran's current aortic insufficiency, secondary to dilation of the aortic root (claimed as a leaking heart valve), is shown to be etiologically related to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's aortic insufficiency, secondary to dilation of the aortic root (claimed as a leaking heart valve), have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

The Veteran contends that he is entitled to service connection for aortic insufficiency secondary to dilation of the aortic root (claimed as a leaking heart valve), to include as secondary to his service-connected hypertension.

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

Turning to the issue of secondary service connection, in order to prevail under this theory of entitlement there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.
The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310.  

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310.  

It appears as though the new regulatory amendment poses a new restriction on claimants.  Here, the Veteran filed his claim for service connection in March 2004.  Thus, this claim was pending before the regulatory change was made, and the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it, and without this minimum level of proof, there is no valid claim).  Here, the Veteran has the requisite current diagnosis.  Specifically, the August 2004 VA examiner diagnosed the Veteran with arterial hypertension and a mild aortic insufficiency secondary to dilation of the aortic root.  Therefore, the Veteran has a current disorder for the purposes of establishing service connection.

Thus, the determinative issue is whether the Veteran's hypertension is attributable to his active military service, to include his already service-connected hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the Veteran was afforded a VA heart examination in August 2004.  The examiner noted that the Veteran reported intermittent left chest pain that first began during his active military service.  The examiner diagnosed the Veteran with arterial hypertension and a mild aortic insufficiency secondary to dilation of the aortic root.  The examiner opined that this aortic insufficiency was mild and not associated with symptoms or a disability.  The examiner noted that hypertension may be associated in some cases with aortic valve insufficiency, but in the present case, there was no definite evidence that aortic root dilation was caused by hypertension alone.  Therefore, the examiner opined that the abnormalities found during the Veteran's echocardiogram were not likely due to his service-connected hypertension.

The Board noted in its November 2010 Remand that there are two problems with the August 2004 VA examination.  First, the VA examiner indicated that in the present case, it was not clear if the Veteran's aortic root dilation was "caused by hypertension alone."  However, as previously mentioned, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. 
§ 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, if the Veteran's hypertension has aggravated the Veteran's aortic root dilation, then the Veteran would be entitled to service connection.  Additionally, the VA examiner concluded that the Veteran's aortic insufficiency was not disabling; however, this would not prevent him from being awarded a noncompensable disability rating if this disorder is indeed related to his service-connected hypertension.  Therefore, in November 2010, the Board remanded the claim for another VA medical opinion.

In January 2011, the Veteran was afforded another VA heart examination.  The VA examiner confirmed the current diagnosis of the Veteran's heart.  The VA examiner then concluded that the Veteran's current heart condition "is most likely caused by or a result of arterial hypertension."  As support for this medical opinion, the VA examiner stated that, "[a]fter careful review of the claims file and all available medical evidence of record including the Veteran's subjective complaints and the objective findings on examination, especially with regard to the findings on the echocardiogram from 12/29/10 which showed normal left ventricular systolic function and no valvular abnormalities were present but did show the moderately dilated aortic root which is most likely secondary to the hypertension.  The chronic chest pain since 1992 has been extensively studied."  Therefore, the VA examiner concluded that "the Veteran does not suffer from any disability of the heart that is separate from his service-connected hypertension."  

As previously mentioned, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Therefore, the positive January 2011 VA medical opinion, combined with the Veteran's lay statements regarding the reported date of onset of his current aortic insufficiency, persuades the Board that the Veteran's current aortic insufficiency is, in fact, related to his service-connected hypertension.  As such, the claim is granted.

ORDER

The claim for service connection for an aortic insufficiency secondary to dilation of the aortic root (claimed as a leaking heart valve) is granted, secondary to the service-connected hypertension, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


